 1   REBECCA WEINSTEIN-HAMILTON, SBN 162699
     4034 Prairie Falcon Drive
 2   El Dorado Hills, California 91762
 3   (916) 220-3407
     Limited Purpose Attorney for Plaintiff
 4

 5
                               UNITED STATES DISTRICT COURT
 6

 7                           EASTERN DISTRICT OF CALIFORNIA

 8

 9

10   JOSEPH LAVERY,                                        Case No. 2:13-cv-02083 MCE AC P

11                         Plaintiff,
                                                           ORDER TO FACILITATE
12                                                         TELEPHONE CALL
     v.
13

14   DR. B. DHILLON, M.D. et al.
15                         Defendants.
     _______________________________
16

17          Plaintiff is a state prisoner represented by court appointed counsel Rebecca Ann
18   Weinstein-Hamilton. Communication between appointed counsel and her client is required to
19   complete discovery in this case. By this order, the court directs the Warden and the correctional
20   staff at California Substance Abuse Treatment Facility (SATF) to facilitate a confidential
21   telephone call between appointed counsel and inmate Joseph Lavery (T-07458).
22          In accordance with the above, IT IS HEREBY ORDERED:
23          1. The Warden, litigation coordinator, and other correctional staff as needed at SATF,
24              shall facilitate a confidential telephone call between Joseph Lavery and his attorney.
25          2. The confidential telephone call shall be placed on Friday, April 5, 2019, to begin at
26              9:00 a.m. and shall continue, without interruption, for a maximum of 90 minutes or
27              until completed, whichever is earlier. Correctional staff shall initiate the phone call by
28
                                                       1
 1
              calling Ms. Weinstein-Hamilton at (916) 220-3407.
 2
           3. The telephone conversation shall be a confidential communication between attorney
 3
              and client and conducted so as not to be overheard by correctional staff or others.
 4
              Correctional staff, however, may keep inmate Lavery under visual surveillance during
 5
              the conversation.
 6
           4. Failure to comply with this order may result in an order requiring the Warden of
 7
              SATF, or others responsible for the failure to comply, to appear before the court to
 8
              show cause why sanctions should not be imposed against them.
 9
           5. The Clerk of the Court is ordered to serve this order by facsimile (559) 992-7191 and
10
              email on the Warden and litigation coordinator at SATF.
11

12
           IT IS SO ORDERED.
13
     DATED: March 29, 2019
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
